department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend x name of organization b grant amount c grant amount dear we have considered the request of the applicant named x approval of a grant-making program under sec_4945 of the internal_revenue_code dated date with a postmark date of date for advance our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 will operate a grant-making program to award grants your letter indicates that x to promising scientists artists writers film makers researchers and other visionaries for the development of new and original projects that address highlight and propose solutions to important problems facing society today in a manner that benefits the community and the world at large and accept grant applications for a specific grant topic each year which will fall within the grant program purposes which is as follows to produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee projects may be books multimedia presentations curatorial projects dvd- roms films video internet sites software databases research reports and art in any medium the grantee will be required to submit the project deliverable to x a license to use such project deliverable in furtherance of addition where applicable the grantee may be required to validate and check any scientific factual and other claims presented in the project by consulting with established scientific or other institutions and or experts at the end of the grant period and where applicable to grant x’s charitable purposes in x will announce the proposed x will award up to grants per year depending on the number of qualified x applicants in amounts ranging from b toc x intends to disseminate information about the grant program in publications and on the internet and to make the grant application available to the general_public applicants must be promising scientists artists writers film makers researchers and other visionaries who possess either a significant record of achievement exceptional promise or have demonstrated accomplishments in their field they must demonstrate the feasibility of their project and must commit to using it primarily for a charitable purpose such as education and scientific advancement which addresses or tries to solve problems facing society the grants will be awarded on an objective and nondiscriminatory basis the selection committee will be composed of the trustees of x members of the selection committee will not be in a position to receive private benefit directly or indirectly if certain grantees are selected over others substantial contributors and their families are not eligible to apply for a grant x’s managers grant applicants will be required to submit a completed application form a project statement and a curriculum vitae including a list of prior publications achievements etc the project statement will i describe the proposed project and the final project deliverable ii explain how the applicants prior professional experience is relevant to the project iii describe any additional support received from established charities or other individuals and iv discuss how the project benefits the community and the world at large x will use the following criteria in its evaluation of the grant applications e e e e completeness of application and project statement the potential significance of the project to propose solutions to important problems facing society today the adequacy of the proposed budget and time period for achieving the desired results the applicant's credentials and previous achievements in the field of the proposed projects each grant recipient must agree in writing to use the grant funds only for the purposes for which the grant has been awarded the grant recipient must also agree to provide x with a semi-annual report regarding the progress of the project describing the accomplishments under the grant and accounting for the grant funds expended as of the date_of_the_report the grant recipient must further agree to submit to the grant is awarded finally the grant recipient must agree to return to x funds that are not spent for the purposes the grant has been awarded and to further return the grant in it’s entirety if the recipient fails to deliver the project deliverable for which the grant has been awarded if x learns that all or any part of a grant is being diverted from the intended purpose x will take all reasonable and appropriate steps to recover the grant funds or to restore diverted funds this would include legal action if deemed appropriate under the circumstances x the project deliverable within one year of the date all x will retain complete records indefinitely with respect to all grants awarded including the grant proposal grant application and a curriculum vitae for each grant applicant the identification of grantees the amount and date of each grant a grant agreement signed by the grant recipient and semi-annual progress report required by each grant recipient sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
